--------------------------------------------------------------------------------

EXHIBIT 10.2

FORM COMMON STOCK PURCHASE WARRANT

THIS COMMON STOCK PURCHASE WARRANT AND THE UNDERLYING COMMON SHARES TO WHICH
THIS CERTIFICATE RELATES HAVE NOT BEEN REGISTERED UNER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”) AND THE RULES AND
REGULATIONS PROMULGATED THEREUNDER AND MAY NOT BE OFFERED OR SOLD DIRECTLY OR
INDIRECTLY (A) WITHIN THE UNITED STATES OR TO OR FOR THE ACCOUNT OR BENEFIT OF
U.S. PERSONS (AS DEFINED IN REGULATIONS) EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT AS TO SUCH SECURITIES UNDER, IN COMPLIANCE WITH
REGULATION S AND/OR OTHER APPLICABLE EXEMPTION FROM, THE REGISTRATION
REQUIREMENTS OF THE 1933 ACT, OR (B) IN CANADA OR TO RESIDENTS OF CANADA EXCEPT
PURSUANT TO PROSPECTUS EXEMPTIONS UNDER THE APPLICABLE PROVINCIAL SECURITIES
LAWS AND REGULATIONS OR PURSUANT TO AN EXEMPTION ORDER MADE BY THE APPROPRIATE
PROVINCIAL SECURITIES REGULATOR, IN EACH CASE AS EVIDENCED BY AN OPINION OF
COUNSEL ACCEPTABLE TO THE COMPANY.

WARRANT TO PURCHASE
SHARES OF COMMON STOCK OF
TRANSNATIONAL AUTOMOTIVE GROUP, INC.

Warrant No. _______Shares of Common Stock

1. Issuance. This Warrant is issued to _______________________________________,
by Transnational Automotive Group, Inc., a Nevada corporation (hereinafter with
its successors called the "Company").

2. Purchase Price; Number of Shares. The registered holder of this Warrant (the
"Holder"), commencing on the date hereof, is entitled upon surrender of this
Warrant with the subscription form annexed hereto as Exhibit A duly executed, at
the principal office of the Company, to purchase from the Company
__________________
fully paid and non-assessable shares (the "Shares") of Common Stock, $0.001 par
value, of the Company (the "Common Stock") at a price per share (the "Purchase
Price") of one dollar fifty cents ($1.50) . The person or persons in whose name
or names any certificate representing shares of Common Stock is issued hereunder
shall be deemed to have become the holder of record of the shares represented
thereby as at the close of business on the date this Warrant is exercised,
whether or not the transfer books of the Company shall be closed.

3. Payment of Purchase Price. The Purchase Price may be paid (i) in cash or by
certified check or wire transfer, (ii) by the surrender or forgiveness by the
Holder to the Company of any promissory notes or other obligations issued by the
Company, with all such notes and obligations so surrendered being credited
against the Purchase Price in an amount equal to the principal amount thereof
plus accrued interest to the date of surrender, or (iii) by any combination of
the foregoing.

4. Fractional Shares. No fractional shares shall be issued upon exercise of this
Warrant. The Company shall, in lieu of issuing any fractional share, pay the
holder entitled to such fraction a sum in cash equal to such fraction multiplied
by the then effective Purchase Price.

5. Exercise; Expiration Date; Automatic Exercise. This Warrant may be exercised
in whole or in part at any time commencing on the date hereof and ending 5:00
p.m. Pacific Time on the fifth anniversary of the date of this warrant (the
"Expiration Date") and shall be void thereafter.

6. Reserved Shares; Valid Issuance. The Company covenants that it will at all
times from and after the date hereof reserve and keep available such number of
its authorized shares of Common Stock of the Company, free from all

--------------------------------------------------------------------------------

SAMPLE

preemptive or similar rights therein, as will be sufficient to permit the
exercise of this Warrant in full. The Company further covenants that such shares
as may be issued pursuant to such exercise will, upon issuance, be duly and
validly issued, fully paid and non-assessable and free from all taxes, liens and
charges with respect to the issuance thereof.

7. Stock Splits and Dividends. If after the date hereof the Company shall
subdivide the Common Stock, by stock split or otherwise, or combine the Common
Stock, or issue additional shares of Common Stock in payment of a stock dividend
on the Common Stock, the number of shares of Common Stock issuable on the
exercise of this Warrant shall forthwith be proportionately increased in the
case of a subdivision or stock dividend, or proportionately decreased in the
case of a combination, and the Purchase Price shall forthwith be proportionately
decreased in the case of a subdivision or stock dividend, or proportionately
increased in the case of a combination.

8. Mergers and Reclassifications. If after the date hereof the Company shall
enter into any Reorganization (as hereinafter defined), then, as a condition of
such Reorganization, lawful provisions shall be made, and duly executed
documents evidencing the same from the Company or its successor shall be
delivered to the Holder, so that the Holder shall thereafter have the right to
purchase, at a total price not to exceed that payable upon the exercise of this
Warrant in full, the kind and amount of shares of stock and other securities and
property receivable upon such Reorganization by a holder of the number of shares
of Common Stock which might have been purchased by the Holder immediately prior
to such Reorganization, and in any such case appropriate Provisions shall be
made with respect to the rights and interest of the Holder to the end that the
provisions hereof (including without limitation, provisions for the adjustment
of the Purchase Price and the number of shares issuable hereunder) shall
thereafter be applicable in relation to any shares of stock or other securities
and property thereafter deliverable upon exercise hereof. For the purposes of
this Section 9, the term "Reorganization" shall include without limitation any
reclassification, capital reorganization or change of the Common Stock (other
than as a result of a subdivision, combination or stock dividend provided for in
Section 8 hereof), or any consolidation of the Company with, or merger of the
Company into, another corporation or other business organization (other than a
merger in which the Company is the surviving corporation and which does not
result in any reclassification or change of the outstanding Common Stock), or
any sale or conveyance to another corporation or other business organization of
all or substantially all of the assets of the Company.

9. Certain Events. If any change in the outstanding Common Stock of the Company
or any other event occurs as to which the provisions of Section 7 or Section 8
are not strictly applicable or if strictly applicable would not fairly protect
the purchase rights of the Holder of the Warrant in accordance with such
provisions, then the Board of Directors of the Company shall make an adjustment
in the number and class of shares available under the Warrant, the Purchase
Price or the application of such provisions, so as to protect such purchase
rights as aforesaid. The adjustment shall be such as will give the Holder of the
Warrant upon exercise for the same aggregate Purchase Price the total number,
class and kind of shares as he would have owned had the Warrant been exercised
prior to the event and had he continued to hold such shares until after the
event requiring adjustment.

10. Certificate of Adjustment. Whenever the Purchase Price is adjusted, as
herein provided, the Company shall promptly deliver to the Holder a certificate
of the Company's chief financial officer setting forth the Purchase Price after
such adjustment and setting forth a brief statement of the facts requiring such
adjustment.

11. Issue Tax. The issuance of certificates for the Shares upon the exercise of
the Warrant shall be made without charge to the Holder of the Warrant for any
issue tax (other than any applicable income taxes) in respect thereof; provided,
however, that the Company shall not be required to pay any tax which may be
payable in respect of any transfer involved in the issuance and delivery of any
certificate in a name other than that of the then Holder of the Warrant being
exercised.

12. Notices of Record Date, Etc. In the event of:

     (1) any taking by the Company of a record of the holders of any class of
securities for the purpose of determining the holders thereof who are entitled
to receive any dividend or other distribution, or any right to subscribe for,
purchase, sell or otherwise acquire or dispose of any shares of stock of any
class or any other securities or property, or to receive any other right;

--------------------------------------------------------------------------------

SAMPLE

     (2) any reclassification of the capital stock of the Company, capital
reorganization of the Company, consolidation or merger involving the Company, or
sale or conveyance of all or substantially all of its assets;

     (3) any voluntary or involuntary dissolution, liquidation or winding-up of
the Company; or

     (4) the filing of a registration statement under the Securities Act of 933,
as amended, in connection with an Initial Public Offering;

then and in each such event the Company will provide or cause to be provided to
the Holder a written notice thereof. Such notice shall be provided at least
fifteen (15) business days prior to the date specified in such notice on which
any such action is to be taken.

13. Representations, Warranties and Covenants. This Warrant is issued and
delivered by the Company and accepted by each Holder on the basis of the
following representations, warranties and covenants made by the Company:

     (a)      The Company has all necessary authority to issue, execute and
deliver this Warrant and to perform its obligations hereunder. This Warrant has
been duly authorized, issued, executed and delivered by the Company and is the
valid and binding obligation of the Company, enforceable in accordance with its
terms.

     (b)      The shares of Common Stock issuable upon the exercise of this
Warrant have been duly authorized and reserved for issuance by the Company and,
when issued in accordance with the terms hereof, will be validly issued, fully
paid and non-assessable.

     (c)      The issuance, execution and delivery of this Warrant do not, and
the issuance of the shares of Common Stock upon the exercise of this Warrant in
accordance with the terms hereof will not, (i) violate or contravene the
Company's certificate of incorporation or by-laws, or any law, statute,
regulation, rule, judgment or order applicable to the Company, (ii) violate,
contravene or result in a breach or default under any contract, agreement or
instrument to which the Company is a party or by which the Company or any of its
assets are bound or (iii) require the consent or approval of or the filing of
any notice (other than, if any, post-issuance state securities laws filings) or
registration with any person or entity.

14. No Voting or Dividend Rights; Limitation of Liability. Nothing contained in
this Warrant shall be construed as conferring upon the Holder hereof the right
to vote or to consent or to receive notice as a shareholder of the Company or
any other matters or any rights whatsoever as a shareholder of the Company. No
dividends or interest shall be payable or accrued in respect of this Warrant or
the interest represented hereby or the shares purchasable hereunder until, and
only to the extent that, this Warrant shall have been exercised. No provisions
hereof, in the absence of affirmative action by the Holder to purchase Shares,
and no mere enumeration herein of the rights or privileges of the Holder hereof,
shall give rise to any liability of such Holder for the Purchase Price or as a
shareholder of the Company, whether such liability is asserted by the Company or
by its creditors.

15. Amendment. The terms of this Warrant may be amended, modified or waived only
with the written consent of the Holder.

16. Notices, Etc.

     (a)      Any notice or written communication required or permitted to be
given to the Holder may be given by United States mail, by overnight courier or
by facsimile transmission at the address most recently provided by the Holder to
the Company or by hand, and shall be deemed received upon the earlier to occur
of (i) receipt, (ii) if sent by overnight courier, then on the day after which
the same has been delivered to such courier for overnight delivery, or (iii) if
sent by United States mail, seventy-two (72) hours after the same has been
deposited in a regularly maintained receptacle for the deposit of the United
States mail.

--------------------------------------------------------------------------------

SAMPLE

     (b)      In case this Warrant shall be mutilated, lost, stolen or
destroyed, the Company shall issue a new warrant of like tenor and denomination
and deliver the same (i) in exchange and substitution for and upon surrender and
cancellation of any mutilated Warrant, or (ii) in lieu of any Warrant lost,
stolen or destroyed, upon receipt of an affidavit of the Holder or other
evidence reasonably satisfactory to the Company of the loss, theft or
destruction of such Warrant.

17. No Impairment. The Company will not, by amendment of its certificate of
incorporation or through any reclassification, capital reorganization,
consolidation, merger, sale or conveyance of assets, dissolution, liquidation,
issue or sale of securities or any other voluntary action, avoid or seek to
avoid the observance of performance of any of the terms of this Warrant, but
will at all times in good faith assist in the carrying out of all such terms and
in the taking of all such action as may be necessary or appropriate in order to
protect the rights of the Holder.

18. Descriptive Headings and Governing Law. The descriptive headings of the
several sections and paragraphs of this Warrant are inserted for convenience
only and do not constitute a part of this Warrant. The provisions and terms of
this Warrant shall be governed by and construed in accordance with the internal
laws of the State of Nevada.

19. Successors and Assigns. This Warrant shall be binding upon the Company's
successors and assigns and shall inure to the benefit of the Holder's successors
and legal representatives.

Date: ________________ ____, 2006

TRANSNATIONAL AUTOMOTIVE GROUP, INC.
(a Nevada Corporation)

 

________________________________

Name: ___________________________


Title: __________________________

--------------------------------------------------------------------------------

SAMPLE

Exhibit A

SUBSCRIPTION FORM

________________ ____, ____

Transnational Automotive Group, Inc.
21800 Burbank Blvd.
Suite 200
Woodland Hills, CA 91367
Attn: President

Ladies and Gentlemen:

The undersigned hereby elects to exercise the warrant issued to it by
Transnational Automotive Group, Inc. (the "Company") and dated
_____________________, 2007 (the "Warrant") in full and to purchase all of the
_______________________shares of the Common Stock of the Company (the"Shares")
purchasable thereunder at a purchase price of ___________________($______) per
Share or an aggregate purchase price of ________________Dollars ($__________)
(the "Purchase Price"). Pursuant to the terms of the Warrant the undersigned has
delivered the Purchase Price herewith in full in cash or by certified check or
wire transfer or as otherwise permitted pursuant to Section 3 of the Warrant.

The undersigned also makes the representations set forth on Exhibit B attached
to the Warrant.

The certificate(s) for such shares shall be issued in the name of the
undersigned or as otherwise indicated below:

Very truly yours,

--------------------------------------------------------------------------------

SAMPLE

Exhibit B

TO WARRANT CERTIFICATE

THIS AGREEMENT MUST BE COMPLETED, SIGNED AND RETURNED TO TRANSNATIONAL
AUTOMOTIVE GROUP, INC. ALONG WITH THE SUBSCRIPTION FORM BEFORE THE SHARES
ISSUABLE UPON EXERCISE OF THE WARRANT CERTIFICATE DATED __________________ ____,
2006 WILL BE ISSUED.

_____________________ , ____

Transnational Automotive Group, Inc.
21800 Burbank Blvd.
Suite 200
Woodland Hills, CA 91367

Attention: President

     The undersigned,
_____________________________________________________("Purchaser"), intends to
acquire up to ______________shares of the Common Stock (the "Shares") of
Transnational Automotive Group, Inc. (the "Company") from the Company pursuant
to the exercise of a certain Warrant to purchase Shares held by Purchaser. The
Shares will be issued to Purchaser in a transaction not involving a public
offering and pursuant to an exemption from registration under the Securities Act
of 1933, as amended (the "1933 Act") and applicable state securities laws. In
connection with such purchase and in order to comply with the exemptions from
registration relied upon by the Company, Purchaser represents, warrants and
agrees as follows:

     1. Purchaser is acquiring the Shares for its own account, to hold for
investment, and Purchaser shall not make any sale, transfer or other disposition
of the Shares in violation of the 1933 Act or the General Rules and Regulations
promulgated thereunder by the Securities and Exchange Commission (the "SEC") or
in violation of any applicable state securities law;

     2. Purchaser has been advised that the Shares have not been registered
under the 1933 Act or state securities laws on the ground that this transaction
is exempt from registration, and that reliance by the Company on such exemptions
is predicated in part on Purchaser's representations set forth in this letter;

     3. Purchaser has been informed that under the 1933 Act, the Shares must be
held indefinitely unless it is subsequently registered under the 1933 Act or
unless an exemption from such registration (such as Rule 144) is available with
respect to any proposed transfer or disposition by Purchaser of the Shares;

     4. The Company may refuse to permit Purchaser to sell, transfer or dispose
of the Shares (except as permitted under Rule 144) unless there is in effect a
registration statement under the 1933 Act and any applicable state securities
laws covering such transfer, or unless Purchaser furnishes an opinion of counsel
reasonably satisfactory to counsel for the Company, to the effect that such
registration is not required;

     5. Purchaser has invested in securities of companies in the development
stage and acknowledges that it is able to fend for itself, can bear the economic
risk of its investment, and has such knowledge and experience in financial or
business matters that it is capable of evaluating the merits and risks of the
investment in the Shares. Purchaser represents and warrants that it is an
"accredited investor" within the meaning of Rule 501 of Regulation D of the 1933
Act.

--------------------------------------------------------------------------------

SAMPLE

Purchaser also understands and agrees that there will be placed on the
certificate(s) for the Shares, or any substitutions therefor, legends stating in
substance:

"These securities have not been registered under the Securities Act of 1933, as
amended (the "Act"), or any applicable state securities laws, and may not be
sold, offered for sale or transferred unless such sale or transfer is in
accordance with the registration requirements of such Act and applicable laws or
an exemption from the registration requirements of such Act and applicable laws
is available with respect thereto."

Any legend required pursuant to applicable state securities laws.

Purchaser has carefully read this letter and has discussed its requirements and
other applicable limitations upon Purchaser's resale of the Shares with
Purchaser's counsel.

Very truly yours,

--------------------------------------------------------------------------------

EXHIBIT 1.2
WIRE INSTRUCTIONS AND PAYMENT INSTRUCTIONS

If paying by wire, please wire payment to:

Account Name: Transnational Automotive Group, Inc. Account Number: 291376663
Bank Name: Bank of Orange County Routing Number: 122237955

If paying check, make checks payable to: Transnational Automotive Group, Inc.

--------------------------------------------------------------------------------